Citation Nr: 1412880	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  07-09 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1961 to November 1964 and from September 1967 to September 1970.  He died in September 1977.  The appellant is his surviving spouse, so widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2005 rating decision that denied her petition to reopen her claim of entitlement to service connection for the cause of the Veteran's death.

In a July 2010 decision since issued, however, the Board determined there was the required new and material evidence and therefore reopened his claim of entitlement to service connection for the cause of the Veteran's death.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead remanded this claim in July 2010 and again in September 2013 for further development and consideration.  There has been compliance, certainly substantial compliance, with the remand directives, allowing the Board to now adjudicate this claim on its underlying merits since the Appeals Management Center (AMC) continued to deny this claim on remand despite the additional development of it.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  But see, too, D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran died in September 1977; the immediate cause of death listed on his death certificate is early focal bronchopneumonia with cachexia, due to or as a consequence of resected adenocarcinoma of esophagus with bowel obstruction and fistualitation.  Other significant conditions contributing to his death, but not related to the immediate cause, included a remote pulmonary embolism. 

2.  At the time of the Veteran's death, service connection was in effect for migraines, residuals of a laminectomy of the lumbar spine, and hearing loss.  He also had a total disability rating based on individual unemployability (TDIU).  

3.  The most competent and credible, therefore most persuasive or probative, evidence fails to show that the cause of the Veteran's death as listed on his death certificate was related to his military service or that any of his service-connected disabilities was a principle or contributory cause of his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to the Veteran's death, so the Appellant-widow has not shown her entitlement to service connection for cause of death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding this cause-of-death claim, the Board has reviewed all of the evidence in the claims file, both the physical and electronic portions of it.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each and every piece of evidence reviewed, certainly not in exhaustive detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran therefore must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons or bases for rejecting evidence favorable to the Veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists that does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, of the information and evidence VA will obtain, and of the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 3.159.

In this particular case at hand, the Appellant-widow received this required VCAA notice prior to initially adjudicating her cause-of-death claim in September 2005, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO's letter duly advised her of the information and evidence needed to substantiate her claim and of the information and evidence that she needed to submit, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources she identified, and she was specifically told that it was her ultimate responsibility to support the claim with appropriate evidence.  The letter also advised her conversely of the information and evidence that VA would try and obtain for her, so on her behalf, such as relevant medical records, employment records, and records from other Federal agencies.  The duty to notify therefore has been satisfied.  38 U.S.C.A. § 5103.

Also, since the Board already reopened this claim in its prior July 2010 decision, there is no need to discuss whether the Appellant-widow received the type of notice contemplated by Hupp v. Nicholson, 21 Vet. App. 342 (2007) (indicating that, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, so including for cause of death, § 5103(a) notice must include:  (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected).

VA also must make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim, unless there is no reasonable possibility this assistance would help substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


To this end, some, though admittedly not all, of the Veteran's service and 
post-service treatment records have been obtained.  As the Agency of Original Jurisdiction (AOJ), the RO attempted to obtain outstanding treatment records from the Long Beach and Phoenix VA Medical Centers (VAMCs) and from the Social Security Administration (SSA).  See, e.g., July 2010 request.  October 2011 responses from those VAMCs, however, indicated no records were available there concerning the Veteran.  Similarly, a May 2011 response from the SSA indicated the Veteran's records had been destroyed.  The Appellant-widow was duly notified of this in October 2011 and a Formal Finding of Unavailability of these records consequently issued that same month, so also in October 2011.  Accordingly, the Board finds that the duty to assist in locating all potentially relevant records has been met.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).

As well, in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit Court held that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.


So, here, recognizing this, a VA medical opinion was obtained in May 2011 and supplemental comment in October 2013 addressing the etiology of the Veteran's terminal esophageal cancer and discussing the likelihood that his cause of death in turn was related to his military service.  The opinions obtained provide the information needed to make this important determination and decide this 
cause-of-death claim.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Thus, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing these facts pertinent to the claim is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

In order to establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by his active military service in the line of duty was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding his death, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

On the Veteran's September 1977 death certificate the immediate cause of death listed is early focal bronchopneumonia with cachexia, due to or as a consequence of resected adenocarcinoma of esophagus with bowel obstruction and fistualitation.  Other significant conditions contributing to his death, but not related to the immediate cause, included a remote pulmonary embolism.  At the time of his death, service connection was in effect for migraines, residuals of a laminectomy of the lumbar spine, and hearing loss.  He also had a TDIU.

In her May 2005 claim, the appellant-widow asserted that the Veteran's cause of death was due to his exposure to Agent Orange while serving in Vietnam.  A presumption exists for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term 'herbicide agent' means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, "early onset" peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).
The Board does not dispute that the Veteran had service in the Republic of Vietnam during the Vietnam era.  However, there is no evidence that prior to his death he was diagnosed with one of the diseases listed in 38 C.F.R. § 3.309(e).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  See also Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  In particular, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain 

reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258  -21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

The unavailability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude a claimant from establishing entitlement to service connection with proof of actual direct causation, that is, with evidence otherwise linking the claimed condition to the Veteran's military service and, in particular, to his presumed exposure to Agent Orange or other toxin.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Brock v. Brown, 10 Vet. App. 155, 160 (1998); and Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See, too, McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).

As concerning this additional possibility, the Veteran's service treatment records (STRs) show treatment for pneumonia and upper respiratory symptoms.  An April 1961 entry reported his complaint of radiating substernal chest pain that was diagnosed as a questionable esophageal spasm.  His second period of service ended in September 1970.

A November 1970 VA compensation physical examination, so just a month later, was unremarkable for any pertinent findings.  A chest X-ray and examination of the throat were normal.

VA chest X-rays in December 1973 showed fibrosis and bullous emphysema. 


In June 1975, it was reported that the Veteran was admitted to a medical facility for an esophageal stricture.  In September 1975 VA records show an admission for questionable carcinoma of the esophagus.  A VA hospital report in March 1976 showed that he was status post adenocarcinoma resection of the esophagus in 1975.  By July 1976, it was reported that studies had not shown recurrence of the carcinoma. 

In October 1976 VA records show that the Veteran was hospitalized for probable recurrence of esophageal carcinoma.  At the time of his surgery in July 1975, VA records had shown he had an end-to-end anastomosis and partial wedge resection of the left lung for metastases.  It was indicated that he had refused surgery for the recurrence of the tumor.  He agreed to chemo and radiation therapy, if planned.

A July 1977 VA hospital record shows the Veteran was admitted for metastatic adenocarcinoma of the esophagus, left lung; adenocarcinoma external iliac nodes; and a right orchiectomy with left vasectomy.  He subsequently received radiation and chemotherapy treatment, as well as additional surgery for metastatic carcinoma.  His condition deteriorated, and his death ensued at the VA hospital in September 1977.

Pursuant to the Board's July 2010 remand, in May 2011 a VA medical opinion was provided by a nurse practitioner.  This commenting VA clinician reviewed the claims folder for the pertinent history and stated that the opinion was based on review of medical journals such as WebMD, Mayo and Cleveland Clinics, that primary adenocarcinoma of the esophagus metastasizes to nearby lymph nodes, the lungs, stomach, large blood vessels in the chest, and central nervous system.  Whereas primary lung cancers themselves most commonly metastasize to the adrenal glands, liver, brain, and bone, but not to the esophagus.  Also, it was stated that esophageal cancer is not related by herbicide exposure, but causes include heartburn/gastroesophageal reflux disease (GERD), drinking alcohol, chewing tobacco, smoking, drinking very hot liquids, and eating very few fruits and vegetables or foods preserved in lye and by obesity.  This commenting VA clinician opined that the Veteran's death was not caused by or related to his military service, including even to his presumed herbicide exposure.  This examiner also determined that the Veteran's fatal cancer did not start in the lungs, but started in the esophagus and was not related to his military service, again, including even to his presumed exposure to herbicides (namely, the dioxin in Agent Orange).

In Cox v. Nicholson, 20 Vet. App. 563, 568 (2007) (citing Goss v. Brown, 9 Vet. App. 109, 114 (1996), the Court upheld VA nurses' statements regarding medical nexus as well-grounded medical evidence).  In Cox, the Court (CAVC) indicated the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See also Williams v. Brown, 4 Vet. App. 270, 273 (finding opinions of a VA registered nurse therapist to be competent medical evidence).  The higher Federal Circuit Court has agreed, indicating that, where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).

This notwithstanding, in the subsequent September 2013 remand, the Board pointed out that the May 2011 VA examiner had not addressed sufficiently whether the Veteran's esophageal cancer could be related to his military service on a direct-incurrence basis, notwithstanding the fact that esophageal cancer is not a disease that is presumptively related to herbicides exposure.  The STRs note a finding of questionable esophageal spasm in 1961.  Several years after service, the Veteran was found to have an esophageal stricture in June 1975.  Two years later he had died from esophageal cancer.  The determinative inquiry, then, was and is whether his questionable esophageal spasm in service could have been the result of a tumor in his esophagus that had yet to be detected.

Additional medical comment concerning this resultantly was obtained in October 2013.  Although the Veteran's representative has raised the question of whether the examiner was a physician, the Board sees that she is indeed a physician with medical license number 404.  She reviewed the claims file and opined that it was less likely than not that the Veteran's esophagus cancer was related to his service.  Her rationale was that, although the Veteran had presented in April 1961 with pain in his chest and shortness of breath, examination results indicated that his lungs and throat were clear.  She also cited to current medical literature indicating association of chest pain with dysphagia was consistent with diffuse esophageal spasm.  She noted that, although a full work up was not conducted, this condition remained quiescent throughout the remainder of his military career.  She also observed that the Veteran was not diagnosed for 14 years after that incident and that symptoms associated with symptomatic cancer, such as coughing, vomiting blood, food stuck in the throat, and hoarse voice, were not observed.

As well, she noted that the Veteran had smoked two packages of cigarettes a day.  She observed that he had received a comprehensive physical examination for a lower back condition in May 1969, but it was unremarkable for an esophageal condition.  He was also treated for various other conditions, including migraines, teeth problems, and a nervous breakdown in service, but there was no mention of an esophageal condition.  She noted that he was seen for a sore throat in September 1964, but radiographs were negative.  The cultures and diagnosis were consistent with strep throat.  She also noted that his separation examination was unremarkable for an esophageal condition.  She pointed out he was ultimately diagnosed with esophageal cancer in June 1975, some 5 years after separating from service.


When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This indeed has occurred here with the obtaining of the additional opinion (supplemental or addendum opinion).  Moreover, this additional examiner reviewed the claims file and medical history and, most importantly, provided explanatory rationale for her conclusions, in turn enabling the Board to make a fully informed decision concerning this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104  (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Although lay persons such as the appellant are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the issue of determining the etiology of the cause of the Veteran's death, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Accordingly, the Board finds the appellant's lay statements concerning this purported causation lack the competency and credibility needed to refute the VA examiners' unfavorable opinions, so hers have little-to-no probative value in comparison.  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet.  App. 341 (1999) (although Board must take into consideration a claimant's statements, it may consider whether self-interest may be a factor in making such statements).  

In contrast to her unsubstantiated lay statements, the commenting VA examiners have reviewed service and post-service treatment records, considered reported history, and determined that the cause of the Veteran's death was unrelated to his service, including by way of his service-connected disabilities.  The Board assigns these opinions the most probative value and weight.  Although the May 2011 VA clinician relied on the fact that the Veteran's esophageal cancer was not a presumptive disease related to Agent Orange exposure, this was not the only factor or opinion considered.  

The Board is aware that the Veterans Court (CAVC) has held that "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (emphasis added).  However, the Board also considered the October 2013 VA examiner's opinion that determined the esophageal cancer was unrelated to service.  As factors other than the lack of a presumptive relationship were considered in this additional opinion provided it is not considered insufficient solely on the basis of the holding in Polovick.  Additionally, the record shows that, while the Veteran's death certificate notes the cause of death was related to esophageal cancer, none of the medical evidence in the file shows cancer of the lung, bronchus, larynx or trachea.  As noted, esophageal cancer is not a disease that is presumptively related to Agent Orange exposure, and none of the medical evidence establishes a relationship to service on a direct basis.  

The Board certainly sympathizes with this Appellant-widow and acknowledges her contentions that her late husband's death was related to his service.  However, there is no medical basis for such a finding, and as a layperson, she simply is not competent to give a competent opinion on this determinative issue.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

The evidence of record does not show that any of the Veteran's service-connected disabilities either caused or contributed substantially or materially to his death.  And as the preponderance of the evidence consequently is against this claim for service connection for the cause of his death, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


